In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-443V
                                      Filed: October 25, 2016
                                        Not to be Published

*************************************
CHRISTIAN GEIDEMANN                        *
and ERINN GEIDEMANN,                       *
on behalf of their minor daughter, H.G.G., *
                                           *
               Petitioners,                *       Motion for voluntary dismissal;
                                           *       Order concluding proceedings
 v.                                        *       under Vaccine Rule 21(a)(1)(A);
                                           *       DTaP vaccine; PANS
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Michael A. Firestone, San Mateo, CA, for petitioners.
Ann D. Martin, Washington, DC, for respondent.

MILLMAN, Special Master

                            ORDER CONCLUDING PROCEEDINGS 1

        On April 7, 2016, petitioners filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that diphtheria-tetanus toxoid-acellular
pertussis (“DTaP”) vaccine and/or measles-mumps-rubella (“MMR”) vaccine administered on
April 3, 2013 caused their daughter pediatric acute neuropsychiatric syndrome (“PANS”). See
Pet. Preamble and ¶ ¶ 2, 8.


1
  Because this Order Concluding Proceedings contains a reasoned explanation for the special master’s
action in this case, the special master intends to post this Order Concluding Proceedings on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or financial information that is privileged and confidential, or medical
or similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a decision is filed, petitioners have 14 days to identify and move to redact such information
prior to the document’s disclosure. If the special master, upon review, agrees that the identified material
fits within the categories listed above, the special master shall redact such material from public access.
        On July 21, 2016, petitioners filed an amended petition, omitting MMR as a causal
vaccine, and alleging that DTaP caused their daughter not only PANS, but also autoimmune
encephalitis and/or inflammatory autoimmune disorder. See Am. Pet. ¶ 48. In the alternative,
they allege that DTaP caused severe encephalopathy significantly aggravating their daughter’s
preexisting PANS and/or mental illness. Id. at ¶¶ 49, 50.

       On October 24, 2016, petitioners filed a Motion for Voluntary Dismissal under Vaccine
Rule 21(a).

                                         DISCUSSION

         Under Vaccine Rule 21(a)(1)(A), petitioners may engage in a voluntary dismissal by
filing a notice of dismissal at any time before service of respondent’s Rule 4(c) Report, which
petitioners have done in the instant action.

       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an Order
Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule 11 for purposes of
42 U.S.C. § 300aa-21(a).

                                        CONCLUSION

        ORDERED. This petition is DISMISSED. The clerk of the court is directed to remove
this case from the docket of the undersigned.


IT IS SO ORDERED.


Dated: October 25, 2016                                              s/ Laura D. Millman
                                                                      Laura D. Millman
                                                                        Special Master




                                                2